Citation Nr: 0107352	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an original rating for residuals of a right 
wrist fracture, currently rated 10 percent disabling.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from August 1989 to 
May 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDING OF FACT

Residuals of a right wrist fracture are manifested by 
limitation of motion and strength and pain and weakness that 
causes functional disability, without ankylosis or any 
neurological component.  


CONCLUSION OF LAW

A 20 percent original rating is warranted for residuals of a 
right wrist fracture.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5215, Plate I (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that her residuals of a right wrist 
fracture include constant pain and interfere with simple 
daily functions, thereby resulting in a handicap that impairs 
her everyday life.  She argues that, therefore, a higher 
rating should be assigned for her right wrist condition.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, 
including the May 2000 Supplemental Statement of the Case 
issued with regard to her claim for a original rating reveals 
that she was provided sufficient assistance by VA with regard 
to her claim, in that a VA examination was performed in April 
2000 and she was provided ample opportunity and time to 
submit evidence, which she did.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that the appellant sustained a 
right radial head fracture in a fall from a horse in October 
1990.  She fractured the right distal radius when she fell 
while rollerblading in February 1996.  A May 1996 notation in 
the records indicated that the appellant was experiencing 
difficulty holding things in her right hand.  Entries dated 
in October 1996 and January 1998 reported that there was 
malunion of the right distal radius.  

Following military service, the appellant underwent a VA 
medical examination in December 1998.  It was reported that 
after her February 1996 right wrist fracture had been casted 
for three weeks, dorsal angulation had been noted in the 
healing distal radius, for which an orthopedic specialist had 
suggested she undergo surgical correction.  But she declined 
to have any further intervention and was treated with 
additional splinting for two months, leaving her with a 
residual mild deformity of the wrist that was not noticeable 
on casual observation, but which limited wrist motion.  She 
described pain over the dorsum of the wrist and often over 
the ulnar side of the wrist, which was aggravated by writing 
and typing, and which caused at least modest difficulty in 
her current position as a paralegal because she either used a 
keyboard or wrote documents by hand.  She reported that her 
right wrist condition had significantly decreased her typing 
speed from approximately 75 to 55 wpm.  She described 
variable swelling over the dorsum of the wrist that did not 
get red or warm.  She indicated that flare-ups of swelling 
were usually treated successfully by icing the wrist, and 
that when exercising she frequently wore a plastic splint 
fastened by Velcro in order to avoid aggravating the wrist.  
She denied any numbness, weakness, or tingling in her 
fingers, but did note occasional pain in the wrist on 
carrying her son.  

Findings pertaining to the right wrist at the December 1998 
VA examination included mild dorsal angulation at rest, 
dorsiflexion to 90 degrees, palmar flexion to 45 degrees, 
ulnar deviation to 50 degrees, and radial deviation to 30 
degrees maximally.  Left wrist comparisons showed 
dorsiflexion to 90 degrees, plantar flexion to 90 degrees, 
ulnar deviation to 65 degrees, and radial deviation to 35 
degrees, with excellent flexibility.  It was reported that 
the right wrist showed significantly impaired range of motion 
compared to the left.  The appellant was able to flex all 
fingers to touch the distal palmar crease, could oppose the 
thumb to all fingers, and could touch the base of the little 
finger with the thumb, indicating normal thumb motion.  There 
was no decrease in right hand grip strength.  Circulation was 
intact, and sensory evaluation revealed no deficits on light 
touch, pin, or vibration.  Tinel's and Phalen's "signs" 
were negative in the right wrist.  A right wrist X-ray 
revealed an old impacted fracture of the distal radius with 
residual dorsal tilt, and the impression was an old Colles' 
fracture of the right wrist.  Diagnoses from the examination 
included status post fracture of the right distal radius with 
dorsal angulation of the fracture site, limited motion, and 
residuals of pain, stiffness, and variable soft tissue 
swelling.  The examiner opined that the symptoms were 
increased during times of flare-up and that with fatigue and 
repetitive motion were such that they diminished her range of 
motion further and caused increased pain.  The examiner also 
stated that the degree of increased loss of motion was 
difficult to assess, but that it was clear the right wrist 
condition significantly reduced the appellant's efficiency in 
her current work as a paralegal.  

A November 1999 report from a physical therapist noted that 
the appellant worked as a paralegal and was right hand 
dominant.  The appellant complained that her right wrist 
condition caused difficulty with washing her car, using a can 
opener, squeezing anything, using a mouse, and writing.  She 
indicated that the pain she experienced in the wrist at rest 
was increased at work.  The therapist stated that range of 
motion in the right wrist was within functional limits, with 
flexion to 45 degrees, dorsiflexion and ulnar deviation 
normal, and radial deviation from 0 to 15 degrees.  Manual 
muscle testing revealed that flexion and extension of the 
wrists were 5/5 on the left and 4/5 on the right.  Grip 
strength was approximately 60 pounds on the left and 40 
pounds on the right.  Edema was noted around the right wrist, 
especially at the ulnar area where there was a small bump.  
Allen, Finkelstein, and Phalen "tests" were negative.  

In a December 1999 medical statement, J. T. Nutting, M.D., 
reported that a right wrist X-ray and MRI had revealed status 
post fracture of the distal radius with reversal of the 
distal radius articular angle and slight shortening, and 
slight incongruity of the distal radial ulnar unit.  The 
impression was malunion of the right distal radius with 
persistent pain at both the distal radial ulnar joint and 
ulna carpal articulation, and pain proximal to that level on 
the volar side over the ulnar nerve itself.  

At an April 2000 VA neurological examination, the appellant 
described pain in the right wrist since service, with an 
electric-like sensation up into the ulnar aspect of the right 
forearm.  She reported that she experienced some discomfort 
everyday, and that it was often worse at night for which she 
took Tylenol PM for help.  She indicated that fear of pain 
prevented her from doing any heavy lifting with her right 
hand, and that she wore an immobilizing right wrist brace at 
times during the day, which was helpful, as was placing heat 
over the wrist.  She noted that there was popping and 
snapping at times when attempting to turn her right wrist, 
and that there was swelling over the palmar ulnar side of the 
right wrist, which was examined by a civilian orthopedist who 
raised the possibility of a neuroma.  An MRI scan of the 
wrist was performed, but did not reveal a specific neuroma or 
other soft tissue pathology.  She reported that a previous 
injection of cortisone in the right wrist region had not 
proven beneficial, and that she was ultimately seen by an 
orthopedist at the Dartmouth-Hitchcock Medical Center in New 
Hampshire (December 1999), whose impression was malunion of 
the right distal radius with continued pain.  That examiner 
indicated that is was unclear whether there was specific 
ulnar neuropathy or other neuropathy, and he recommended that 
because the appellant had just become pregnant further 
treatment should await her delivery.  

The April 2000 examination showed a mild, approximately 0.5 
cm. x 1.5 cm., somewhat tender, swelling over the distal 
ulnar aspect of the palmar side of the right wrist.  Mild 
percussion produced an electric-like sensation that radiated 
proximally but not distally.  There was no clear Tinel's over 
the region of the right median nerve.  Testing with pin and 
cotton revealed normal appreciation of both modalities over 
the wrist, dorsum of the hands, and proximal upper 
extremities.  Likewise, lower extremity sensation appeared to 
be normal.  It was noted that the appellant protected the 
right wrist somewhat.  There appeared to be initial good 
strength in all muscle groups of the right hand and arm, with 
normal strength elsewhere.  Reflexes were 1+ and symmetric 
above and below the right waist.  There was no Tinel's at 
either elbow, and radial and ulnar artery pulses were full in 
both hands, which were warm and pink.  Capillary filling was 
noted under the nailbeds of both hands.  The impression was 
that, at the very least, the appellant had limited motion in 
the right wrist due to an orthopedic injury.  

The physician at the April 2000 examination opined that 
Diagnostic Code 5215 was the proper code for evaluating the 
appellant's right wrist condition, but he was uncertain as to 
the medical diagnosis represented by Diagnostic Code 8515, 
and imagined that referral to a neurologist had raised the 
question of associated peripheral neuropathy.  The examiner 
stated that the appellant might well have an ulnar neuropathy 
associated with the area of swelling, representing a possible 
neuroma, and that she might also have some degree of carpal 
tunnel syndrome, since patients with wrist fractures that 
have been casted were at increased risk for that condition.  
The examiner therefore suggested nerve conduction study, 
including the right ulnar and median nerves, to define 
whether there was, in addition to her orthopedic problem, 
median or ulnar neuropathy.  Thereafter, a fee-basis 
electrodiagnostic study of the right wrist was performed in 
June 2000 by R. Thies, M.D., who described the study as 
normal.  The latencies revealed normal values with normal 
conduction velocities.  The needle biopsy revealed no 
evidence of neuropathic change.  The physician stated that 
the findings suggested that the appellant's symptoms were 
musculoskeletal and did not involve dysfunction of nerve 
elements (e.g. CTS).  Follow-up with orthopedics was 
recommended.  

Service connection was granted for residuals of a right wrist 
fracture by a January 1999 rating decision, and a 10 percent 
rating was assigned under Diagnostic Code 5215 from May 18, 
1998.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal ranges of 
motion for a wrist include dorsiflexion to 70 degrees, wrist 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees 
and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, 
Plate I.  The Board notes that the appellant is in receipt of 
the highest schedular rating assignable for limitation of 
motion in a wrist under Diagnostic Code 5215.  

If a wrist has unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar or radial deviation, a 50 percent 
evaluation is assigned if it is the major wrist and a 40 
percent evaluation is assigned if it is the minor wrist.  For 
ankylosis of a wrist in any other position except favorable, 
the assigned ratings are 40 percent for the major wrist and 
30 percent for the minor wrist.  Ankylosis that is favorable 
in 20 to 30 degrees dorsiflexion in the major wrist is 
assigned a 30 percent evaluation while in the minor wrist it 
is assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Inasmuch as the evidence of record 
does not show that the appellant's right wrist is ankylosed, 
a higher rating is not warranted under Diagnostic Code 5214.  

Because the recent electrodiagnostic study did not reveal any 
neurological pathology associated with the right wrist 
condition, the criteria under Diagnostic Code 8515 are not 
applicable.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the appellant's complaints of pain and weakness 
in her right wrist, the Board notes that the examiner at the 
December 1998 VA examination stated that the right wrist 
condition significantly reduced the appellant's efficiency in 
her current work as a paralegal.  The evidence indicates that 
the range of motion in the wrist is limited, and that there 
is some decrease in right hand strength.  Hence, the Board 
concludes that the right wrist pain and weakness has resulted 
in functional disability that warrants the assignment of a 20 
percent for residuals of a right wrist fracture.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for her 
residuals of a right wrist fracture by the January 1999 
rating decision, and her current appeal was based on that 
rating, the Board must consider staged ratings under 
Fenderson.  The Board finds that the right wrist pain and 
weakness have been present since her service discharge; 
therefore, a 20 percent rating is the appropriate rating for 
the appellant's residuals of a right wrist fracture that 
include limitation from pain.  As there has been no evidence 
presented to show that ankylosis has ever been demonstrated 
in the appellant's right wrist, an evaluation greater than 20 
percent is not shown to have been warranted at any time.  


ORDER

A 20 percent original rating is granted for residuals of a 
right wrist fracture, subject to the laws and regulations 
governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

